Citation Nr: 1029585	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-22 864	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
entitlement to service connection for vertigo has been received 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
Although the RO has determined that new and material evidence has 
been submitted to reopen the claim for service connection for 
vertigo, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision issued in August 2006, the RO 
denied the Veteran's claim for service connection for vertigo, 
also claimed as Meniere's disease.

2.  The evidence associated with the claims file subsequent to 
the August 2006 denial includes evidence that relates to an 
unestablished fact necessary to substantiate the clam, is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to raise a reasonable possibility of substantiating 
the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for vertigo.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The Board has determined that new and material evidence has been 
submitted to reopen the claim.  Therefore, no further notice or 
development is needed to assist the Veteran in substantiating 
this aspect of his claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection for 
vertigo, Meniere's disease in August 2004.  In August 2006, the 
RO issued a denial of the Veteran's claim, based on a finding 
that the evidence of record failed to show that a disability had 
been clinically diagnosed.  See August 2006 denial.  The Veteran 
did not file a timely appeal and the decision became final.  The 
appellant's current claim to reopen was received in April 2008.

At the time of the August 2006 denial, the evidence of record 
included service treatment records which were negative for any 
evidence of vertigo.  

The evidence also included VA outpatient treatment records 
showing that the Veteran was seen for complaints of dizziness and 
vertigo in 2004, as well as the reports of two VA examinations 
conducted in August 2005.  During the first examination, the 
Veteran complained of feeling dizzy and off balance for 50 years 
and reported episodes of vertigo, some accompanied by nausea.  No 
diagnosis of vertigo was made.  

During the second examination in August 2005, the Veteran 
reported recurrent attacks of vertigo approximately 1-2 times per 
week, for which he received treatment from his primary care 
physician.  The Veteran had a normal ear examination and was 
diagnosed as having vertigo by history with no follow-up or 
treatment.

The RO denied service connection on the basis that vertigo (also 
claimed as Meniere's disease) had not been clinically diagnosed.

The evidence added to the record since the August 2006 denial 
includes VA outpatient treatment records from the VA Medical 
Center in East Orange, New Jersey show that the Veteran was seen 
in October 2007 for continued complaints of vertigo and that he 
was advised to pursue a vestibular work-up privately.  

Private treatment records were received from Dr. B.W.P., showing 
that during follow-up in January 2008, the Veteran reported 
attacks of disequilibrium for 30-40 years.  A video 
electronystagmogram (ENG) revealed slight caloric weakness in the 
right ear and sensory organization testing suggested the 
possibility of right vestibular pathology.  He was diagnosed 
again in March 2008 as having long-term intermittent 
disequilibrium, possibly due to right vestibular neuronitis.  

The record also includes the Veteran's January 2008 statements 
that he had symptoms of dizziness and disequilibrium which 
started in the 1950's and 1960's, during his active military 
service.

The evidence also includes treatment records from the Dizziness 
and Balance Center showing that the Veteran had symptoms 
consistent with general disequilibrium.  VA outpatient treatment 
records also show that the Veteran was seen most recently in 2009 
for dizziness, secondary to peripheral vestibular pathology, and 
was noted to have a vestibular dysfunction that affected his 
balance.

The prior denial was premised on the absence of evidence of a 
clinical finding of current disability.  The subsequently 
received evidence shows clinical findings of a current 
disability.  This evidence relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran has a 
current vestibular dysfunction.  Moreover, the new evidence of a 
diagnosed vestibular dysfunction, in conjunction with the 
evidence of reports of symptoms of dizziness and disequilibrium 
since service, is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  It is not 
cumulative.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection for 
vertigo is reopened.

ORDER

New and material evidence has been presented, and the claim for 
service connection for vertigo is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As noted above, the Veteran has reported that he has experienced 
symptoms of dizziness and disequilibrium since service.  The 
evidence also shows that the Veteran has been diagnosed as having 
a current vestibular dysfunction.  Contemporaneous evidence of an 
ongoing vestibular dysfunction and/or vertigo in the years 
following service is not of record.

An examination and opinion are needed to determine whether the 
Veteran's currently diagnosed vestibular dysfunction is related 
to service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran a VA examination to 
determine the etiology of his current 
vestibular dysfunction.  The examiner should 
provide an opinion as to whether the 
Veteran's current vestibular dysfunction is, 
at least as likely as not, related to a 
disease or injury in service.

The examiner should review the claims folder 
and provide a rationale for all opinions and 
conclusions expressed.  

The examiner is advised that the Veteran is 
competent to report injuries and symptoms and 
that his reports must be considered in 
formulating the requested opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the examiner 
should provide an explanation as to why this 
is so and should report whether there is any 
additional evidence that would permit the 
examiner to render the required opinion.

2.  The agency of original jurisdiction should 
review the examination report to insure that 
it contains all required information and 
opinions as requested in this remand.

3.  If the benefit sought on appeal is not 
granted, a supplemental statement of the case 
should be issued.  The case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


